Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 4, 2019

                                      No. 04-19-00546-CV

                    In the Interest of A.M.J., A.E.G., A.D.W., and A.A.G.,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00875
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due on
October 9, 2019. Given the time constraints governing disposition of this appeal, further requests
for extensions will be disfavored.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2019.



                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk